Exhibit 10.1
 
PATENT LICENSE AGREEMENT
 
This Patent License Agreement (this "Agreement") is entered into as of January
19, 2010 at 2PM Pacific Time (the "Effective Date") by and between Avistar
Communications Corporation, Inc., a Delaware corporation, having offices at 1875
S. Grant Street, San Mateo, California 94402 ("AVISTAR") and Springboard Group
S.A.R.L., a Luxembourg entity, having offices at 65 Boulevard Grande-Duchesse,
Charlotte, L-1331 Luxembourg ("SKYPE").  AVISTAR and SKYPE are each a "Party"
and collectively the "Parties."
 
RECITALS
 
WHEREAS, AVISTAR is the owner of certain Licensed Patents and is willing to
grant a nonexclusive license under the Licensed Patents to SKYPE under the terms
and conditions set forth herein; and
 
WHEREAS, SKYPE desires a nonexclusive license under the Licensed Patents subject
to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
undertakings set forth herein, the Parties agree as follows:
 
1. Definitions.  The following capitalized terms used in this Agreement shall
have the following meanings.  The use of singular shall include the plural and
vice versa, where appropriate:
 
1.1 "Affiliate" shall mean shall mean a corporation, company or other entity:
 
(a) more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are owned or controlled, directly or indirectly, by the referenced
entity; or
 
(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such corporation, company or other entity is owned or controlled,
directly or indirectly, by the referenced entity.
 
An Affiliate shall be deemed to be an Affiliate only so long as such ownership
or control exists.  "Existing Affiliate" means an entity that meets the
definition of "Affiliate" as of the Effective Date.  Skype Technologies S.A. is
an Existing Affiliate of SKYPE.
 
1.2 "[***]" shall mean [***], Inc., a Delaware corporation, having offices at
[***].
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------


1.3 "Disputes" shall mean any action, dispute, claim or controversy of any kind,
whether in contract or tort, statutory or common law, legal or equitable, now
existing or hereafter arising under or in connection with, or in any way
pertaining to, this Agreement.
 
1.4 "Licensed Patents" shall mean all patents and patent applications and any
patents issuing therefrom worldwide that have or are entitled to the benefit of
a filing date on or before the Effective Date that are (a) listed on Attachment
A-1, or parents, divisions, continuations, continuations in part, reissues,
reexaminations, or foreign counterparts of any patent listed on Attachment A-1,
or (b) owned or licensable by AVISTAR and/or its Existing Affiliates.  Licensed
Patents shall not mean the patents and patent applications listed on Attachment
A-2 or applications filed after the Effective Date claiming priority to,
divisions, continuations, continuations in part, reissues, reexaminations, or
foreign counterparts of the patent or patent applications listed on Attachment
A-2 relating to image capture, image formation and associated image processing
and associated image sensor, image display, hardware, algorithms and software
technologies.
 
1.5 "Licensed Products" shall mean (a) software, products and services that were
sold, offered or marketed by SKYPE or its Affiliates [***] a [***] owned by
SKYPE or its Affiliates or [***] (to [***], including [***]) by SKYPE or its
Affiliates on or before [***] ("Current Products"), and (b) any [***] to a
Current Product that [***] the Current Product as the [***] or [***] and [***]
basis for [***] of the [***] and are covered by one or more [***] of the
Licensed Patents which absent the grant to SKYPE hereunder, would [***] (whether
[***]) a [***] of any of the [***].
 
2. Grant of Rights.
 
2.1 License Grant.  Subject to the terms of this Agreement and the payment
pursuant to Section 4.1 below, AVISTAR on behalf of itself and its Existing
Affiliates grants to SKYPE and its Affiliates a world wide, fully paid up,
royalty free, irrevocable, non-exclusive license under the Licensed Patents to
make (including the right to use any apparatus and practice any method in
making), have made (subject to the limitations of Section 2.2 below), use,
import, export, offer to sell, sell, lease, license, or otherwise transfer or
distribute (whether directly or through [***],[***],[***], and [***] "Authorized
Entities") Licensed Products.  The right and license shall extend to and
permit:  (a) end users, customers and Authorized Entities to use the Licensed
Products and to form, use, sell, offer to sell, and import Permitted
Combinations.  "Permitted Combination" means a combination of a Licensed Product
with a third party product, in which combination, (i) the Licensed Product (or
in the case of [***] as described in Section 1.5(b), the [***] Current Product)
is a [***], and (ii) the combination of the third party product with the
Licensed Product infringes a claim of a Licensed Patent that would not be
infringed by the third party product absent such combination ("Combination
Claim").  Such license to Permitted Combinations shall extend only to the
portion or functionality of the combination which is enabled by and operates
with the SKYPE Licensed Product.  No license is granted for any third party
product on a stand alone basis (i.e., not as part of a Permitted Combination),
and the extension of the right and license hereunder to Permitted Combinations
shall extend only to Combination Claims.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------


2.2 Limited Have Made Right.  The license granted in Section 2.1 to have
products made by another manufacturer shall apply only: (a) to the extent the
designs and specifications necessary for the [***] of a Licensed Product are
[***] by SKYPE and furnished to such manufacturer by SKYPE or by a licensee of
Skype under the direction or request of Skype, or (b) to the extent the Licensed
Product uses standards adopted by a recognized international or United States
industry standards organization.
 
2.3 No Sublicense Rights.  Except as may be expressly set forth in this
Agreement, SKYPE shall have no right to grant any third party any sublicense or
other rights under the Licensed Patents without the express prior written
consent of AVISTAR.
 
2.4 No Other Rights.  AVISTAR reserves all rights not expressly granted to SKYPE
in this Agreement.  Without limiting the generality of the foregoing sentence,
no right or license is granted herein under any intellectual property (including
under any patent, copyrights, trademarks, mask work rights, or trade secret
rights) of AVISTAR or any other person, other than under the Licensed Patents.
 
3. Releases.
 
3.1 AVISTAR Release for Past Infringement.  Subject to the payment set forth in
Section 4.1, AVISTAR, on behalf of itself and its Existing Affiliates
irrevocably releases SKYPE and [***], and their Existing Affiliates, and their
respective Authorized Entities, customers and users (including without
limitation [***], located at [***]), direct or indirect, from any and all claims
of infringement (whether direct or indirect) of the Licensed Patents which
claims (whether known or unknown, suspected or unsuspected) are based on any
acts by such entities prior to the Effective Date, which, had such acts been
performed after the Effective Date would have been licensed under Section 2 of
this Agreement.
 
3.2 SKYPE Release for Past Infringement.  SKYPE, on behalf of itself and its
Existing Affiliates irrevocably releases AVISTAR, and its Existing Affiliates
and their Authorized Entities, customers and users, direct or indirect, from any
and all claims (whether known or unknown, suspected or unsuspected) of
infringement of any patent owned by SKYPE which claims (whether known or
unknown, suspected or unsuspected) are based on any acts by such entities with
an Existing AVISTAR Product prior to the Effective Date.  "Existing AVISTAR
Product" means the products listed on Attachment C.
 
3.3 With respect to the releases in Sections 3.1 and 3.2, AVISTAR, SKYPE, and
their Existing Affiliates further waive all rights under Section 1542 of the
California Civil Code, and any law or legal principle of similar effect in any
jurisdiction.  AVISTAR and its Affiliates have consulted with legal counsel
regarding the import of Section 1542 of the California Civil Code, which
provides:
 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."
 
-3-

--------------------------------------------------------------------------------


3.4 Other Transactions.  AVISTAR may assign, convey, sell, lease, encumber,
license, sublicense or otherwise transfer to a third party any and all of the
Licensed Patents provided that any such transaction is made subject to all
rights and licenses of SKYPE arising from this Agreement and shall not impose
any additional obligations on SKYPE and does not impair or alter SKYPE's rights
under this Agreement.
 
4. Payments.
 
4.1 Royalties and Past Infringement Payment.  In partial consideration of the
licenses, releases and other rights granted to SKYPE and its Affiliates and the
releases granted to [***] and its Affiliates under this Agreement, SKYPE shall
pay to AVISTAR three million United States dollars (US$3.0 million).  Such
payment shall be made within ten (10) business days of the Effective Date by
electronic funds transfer to an account specified in writing by AVISTAR.
 
4.2 Taxes.  AVISTAR will be responsible for any and all taxes, duties, and
tariffs levied in connection with this Agreement.
 
5. Warranties and Representations.
 
5.1 General.  Each Party represents and warrants to the other Party, as of the
Effective Date, that:
 
(a) it is a corporation duly organized, validly existing and in good standing
under the laws of the state of its organization;
 
(b) it has the authority to (i) enter into this Agreement, (ii) extend the
rights, licenses and sublicenses granted to the other Party under this
Agreement, and (iii) undertake and fully perform its obligations under this
Agreement;
 
(c) it is not subject to a petition for relief under any bankruptcy legislation,
it has not made an assignment for the benefit of creditors, it is not subject to
the appointment of a receiver for all or a substantial part of its assets, and
it is not contemplating taking any of the foregoing actions; and
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-4-

--------------------------------------------------------------------------------


(d) all necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other persons required to be obtained by it in
connection with (i) the execution and delivery of this Agreement, (ii) its
granting of rights and licenses hereunder, and (iii) the performance of its
obligations hereunder have been obtained.
 
5.2 Absence of Patent Warranties.  Nothing in this Agreement shall be construed
(i) as a warranty or representation by AVISTAR as to the validity,
enforceability or scope of any of the claims of the Licensed Patents, or (ii) as
a warranty or representation that any Licensed Product, or anything else made,
used, sold, imported or otherwise disposed of under the license grant of
Section 2 is, or will be, free from infringement of any patents, copyrights,
trade secrets, trademarks, or any other intellectual property or proprietary
rights of third parties.
 
5.3 No Obligations.  AVISTAR shall have no obligation hereunder to institute any
action or suit against any person for infringement of any of the Licensed
Patents or to defend any action or suit brought by a person that challenges or
concerns the validity of any of the Licensed Patents.  SKYPE shall have no right
to institute any action or suit against persons for infringement of any of the
Licensed Patents.  AVISTAR is not, nor is any of its Affiliates, required to
file any patent application, or to secure any patent or patent rights, or to
maintain any patent in force.
 
5.4 No Admissions.  The Parties acknowledge that they are entering into this
Agreement to resolve disputed claims, that nothing herein shall be construed to
be an admission of liability, infringement, damages, valuation, or reasonable
royalty.
 
5.5 Avistar Warranties.  AVISTAR hereby represents and warrants that: (a) it
does not own, control, or have a right to license any patents or patent
applications other than the Licensed Patents and those listed on Attachment A-2;
and (b) AVISTAR has not, in the twelve (12) months prior to the Effective Date,
assigned to any independent third party any patent or patent application related
to Communication Systems.
 
6. Disputes.  It is the intent of the Parties and subject to the termination
provisions of this agreement that disputes be resolved expeditiously, amicably
and at the level within each Party's organization that is most knowledgeable
about the disputed issue.  As a result, the Parties agree that all disputes
arising under this Agreement will be resolved by the procedure outlined in this
Section 6:
 
6.1 The complaining Party will notify the other Party in writing of the dispute,
and the non-complaining Party will exercise good faith efforts to resolve the
matter as expeditiously as possible.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-5-

--------------------------------------------------------------------------------


6.2 In the event that such matter remains unresolved thirty (30) days after the
delivery of the complaining Party's written notice, a senior representative of
each Party will meet or participate in a telephone conference call within five
(5) business days of a request for such a meeting or conference call by either
Party to resolve the Dispute.
 
6.3 If the Parties are unable to reach a resolution of the dispute after
following the above procedure, any Dispute will be resolved exclusively by
binding arbitration in accordance with the terms of this Section 6.
 
6.4 Arbitration proceedings will be administered by the American Arbitration
Association ("AAA") in accordance with the AAA Commercial Arbitration
Rules.  All Disputes submitted to arbitration will be resolved in accordance
with the Federal Arbitration Act (Title 9 of the United States Code).  The
arbitration will be conducted at a location in San Francisco, California
selected by the AAA.  All discovery activities will be expressly limited to
matters directly relevant to the dispute being arbitrated.  Judgment upon any
award rendered in arbitration may be entered in any court having jurisdiction.
 
6.5 Arbitrators must be active members of the Bar of a U.S. state or retired
judges of the state or federal courts, with expertise in the substantive laws,
including patent law and licensing law, applicable to the subject matter of the
dispute.  Any dispute will be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings.  Notwithstanding anything herein to the contrary,
the arbitrators will be required to make specific, written findings of fact and
conclusions of law.
 
6.6 To the maximum extent practicable, the AAA, the arbitrators and the Parties
will take all action required to conclude any arbitration proceeding within one
hundred and eighty (180) days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.
 
7. Termination.
 
7.1 Term.  Subject only to the provisions of Section 7.2 and 7.3 below, the term
of this Agreement shall commence upon the Effective Date and terminate on the
date on which the last of the Licensed Patents expires (the "Term").  The
provisions of Sections 1, 5, 6 and 9 shall survive any termination or expiration
of this Agreement.
 
7.2 Termination by Avistar.  AVISTAR may terminate this Agreement in its
entirety upon ten (10) business days written notice if the payment set forth in
Section 4.1 is not made within the time provided.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-6-

--------------------------------------------------------------------------------


7.3 Termination by Mutual Agreement.  Nothing contained herein shall serve to
prevent or be interpreted as preventing the Parties from mutually agreeing at
any time to the termination of this Agreement in whole or in part, without
penalties or with reduced penalties, with the consequences of such termination
to be agreed to by the Parties.
 
8. Assignment.
 
8.1 Of Licensed Patents.  AVISTAR warrants that any assignment of any of the
Licensed Patents shall be made subject to this Agreement.
 
8.2 By SKYPE or AVISTAR.  No Party or beneficiary may assign this Agreement or
otherwise transfer any of its rights and interests, nor delegate any of its
obligations hereunder, by operation of law or otherwise (including pursuant to a
merger, recapitalization, share exchange, consolidation or other transaction),
without the prior written consent of the other Party.  Notwithstanding the
foregoing, SKYPE may assign its rights under this Agreement, effective upon
written notice to AVISTAR, to any entity that acquires all or substantially all
of the assets or business of SKYPE to which this Agreement relates or that is
the surviving entity in a merger, reorganization, recapitalization, share
exchange or consolidation; but in such event the licenses granted to
SKYPE  under this Agreement shall be limited to the existing business of SKYPE
transferred to the assignee and shall thereafter be limited to include only
those Licensed Products (and derivatives of same) offered for sale, distributed,
or marketed by SKYPE as of the date of  transfer and shall not extend to any
pre-existing products or services of the assignee.  Notwithstanding the
foregoing, AVISTAR may assign its rights under this Agreement, effective upon
written notice to SKYPE, to any entity that acquires all or substantially all of
the assets or business of AVISTAR to which this Agreement relates or that is the
surviving entity in a merger, reorganization, recapitalization, share exchange
or consolidation.
 
8.3 Binding upon Assignees.  This Agreement shall be binding upon, and inure to
the benefit of, the legal representatives, successors and permitted assigns of
the Parties.  Any attempt to assign or delegate all or any portion of this
Agreement in violation of this Section 8 shall be void.
 
9. General Provisions.
 
9.1 Expenses of the Parties.  Each Party shall pay its own expenses incurred in
connection with the negotiation, execution and performance of this Agreement.
 
9.2 Waiver.  No term or provision hereof will be considered waived by either
Party, and no breach excused by either Party, unless such waiver or consent is
in writing and signed by an authorized representative on behalf of the Party
against whom the waiver is asserted.  No consent by either Party to, or waiver
of, a breach by either Party, whether express or implied, will constitute a
consent to, waiver of, or excuse of any other different or subsequent breach by
either Party.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-7-

--------------------------------------------------------------------------------


9.3 Amendment and Modification.  This Agreement may be amended, modified and/or
supplemented only by means of a written amendment, signed by the authorized
representatives of the Parties, which specifically refers to this Agreement.
 
9.4 Notices.  Any notice to any Party hereto given pursuant to this Agreement
shall be in writing and given by certified or registered first-class mail,
return receipt requested, or by reputable private courier having electronic
tracking capability addressed as follows:
 
if to AVISTAR:                     1875 South Grant Street
10th Floor
San Mateo, CA  94402
Attention:  Chief Financial Officer
 
if to LICENSEE:                     Skype Technologies S.A.
Attn: General Counsel
22/24 Boulevard Royal, 6e etage
L-2449 Luxembourg
Luxembourg
 
Any notice shall be deemed delivered when placed for delivery so addressed with
postage or other charges prepaid.  A Party may change its address for notice by
written notice to the other Party.
 
9.5 Governing Law and Venue.  This Agreement is made and shall be construed in
accordance with and any arbitration under Section 6 will be governed by the laws
of the State of California, without regard to the conflict of laws provisions
thereof.  This Agreement shall be subject to the exclusive jurisdiction of any
Federal or State court sitting within the geographic boundaries of the Northern
District of California, and each Party submits to the personal jurisdiction of
any such court and waives any objection it may have to the laying of venue
therein.
 
9.6 Headings.  Headings are supplied herein for convenience only and shall not
be deemed a part of this Agreement for any purpose.
 
9.7 Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such terms
or provisions to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-8-

--------------------------------------------------------------------------------


9.8 Bankruptcy.  All licenses, releases and other rights granted to SKYPE and
its Affiliates under this Agreement are deemed to be, for the purpose of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to intellectual
property as defined under Section 101 of the U.S. Bankruptcy Code, as
amended.  The parties agree that SKYPE and each of its Affiliates, as licensees
of such rights under this Agreement, shall retain and may exercise all of its
rights and elections under the U.S. Bankruptcy Code, as amended.  To the extent
that similar protections of its rights are available to SKYPE and its Affiliates
in foreign jurisdictions, the Parties agree that SKYPE and its Affiliates shall
be entitled to retain and exercise all such rights.
 
9.9 Confidentiality.  Neither Party shall disclose any of the terms, conditions
or other provisions of this Agreement without the prior written consent of the
other Party except (a) to enforce its rights; (b) as may be required by law,
regulation or legal process, provided that Avistar will, prior to Avistar
disclosing any terms pursuant to this subsection, use reasonable efforts to
redact as much as it believes possible and/or obtain confidential treatment of
the terms hereof; (c) during the course of litigation, so long as the disclosure
of such terms and conditions is restricted in the same manner as is the
confidential information of other litigating parties; (d) in confidence to its
legal counsel, accountants, banks, and financing sources and their advisors
solely in connection with complying with or administering its obligations with
respect to this Agreement or in confidence (subject to a written confidentiality
agreement prior to such disclosure at least as protective as the terms of this
paragraph) in connection with the sale of assets, merger, acquisition or
re-organization of a Party.  In the event of such required disclosure, the
disclosing Party shall provide advance written notice to the other Party.  In
connection with any proposed disclosure pursuant to subsection "(b)" above
(including any public company disclosure requirement), Avistar will (i) provide
to SKYPE its proposed disclosure at least two weeks prior to the date Avistar
proposes to make such disclosure, and (ii) reasonably consider any and all
suggested changes SKYPE proposes to such disclosure.
 
9.10 Press Release.  SKYPE and AVISTAR shall make the single press announcement
set forth in Attachment B.  Each of AVISTAR and SKYPE may disclose that SKYPE is
a licensee of the Licensed Patents without reference to any of the terms or
conditions of this Agreement.
 
9.11 Parties Advised by Counsel.  This Agreement has been negotiated between
unrelated Parties who are sophisticated and knowledgeable in the matters
contained in this Agreement and who have acted in their own self interest.  In
addition, each Party has been represented by legal counsel.  This Agreement
shall not be interpreted or construed against any Party to this Agreement
because that Party or any attorney or representative for that Party drafted or
participated in the drafting of this Agreement.
 
9.12 Compliance.  The Parties shall comply with all federal, state and local
laws (including regulations, orders and ordinances) now or hereafter enacted, of
any jurisdiction in which performance occurs or may occur hereunder.  Without
limitation, each Party hereby acknowledges that the rights and obligations of
this Agreement are subject to the laws and regulations of the United States
relating to the export of products and technical information, and it shall
comply with all such laws and regulations.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-9-

--------------------------------------------------------------------------------


9.13 Entire Agreement and Facsimile Execution.  This Agreement comprises the
entire agreement between the Parties hereto as to the subject matter hereof and
supersedes all prior discussions, agreements and understandings, written or
oral, between them relating thereto.  This Agreement may be executed in
counterparts and via facsimile and such counterparts shall be treated as an
original or when signed, via facsimile, by both Parties; nevertheless, any one
of the Parties may require the follow-up exchange of originals in hardcopy by so
requesting in writing within five (5) days of counterpart or facsimile
execution.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized representatives.
 
AVISTAR COMMUNICATIONS SYSTEMS, INC.
 
By:       ______________________________                                                             
 
Name: ______________________________
 
Title:    ______________________________                                                                
 
Date/Time:    _________________________                                                             
 
SPRINGBOARD GROUP S.A.R.L.
 
By:       ______________________________                                                             
 
Name: ______________________________
 
Title:    ______________________________                                                                
 
Date/Time:    _________________________                                                                  
 
 
By:       ______________________________                                                             
 
Name: ______________________________
 
Title:    ______________________________                                                                
 
Date/Time:    _________________________                                                                     

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-10-

--------------------------------------------------------------------------------

 



 
Attachment A-1
 
Specified Patents and Patent Applications
 



Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor
5689641
US
10/01/1993
Multimedia collaboration system arrangement for routing compressed AV signal
through a participant site without decompressing the AV signal
Ludwig, Lester F.
5867654
US
6/7/1996
Two monitor videoconferencing hardware
Ludwig, Lester F.
5978835
US
6/7/1996
Multimedia mail, conference recording and documents in video conferencing
Ludwig, Lester F.
5896500
US
6/7/1996
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
Ludwig, Lester F.
5884039
US
6/7/1996
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
Ludwig, Lester F.
5617539
US
6/7/1996
Multimedia collaboration system with separate data network and A/V network
controlled by information transmitting on the data network
Ludwig, Lester F.


 
A-1-1

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

5802294
US
6/7/1996
Teleconferencing system in which first location video mosaic generator sends
combined local participants images to second location video mosaic generator for
displaying combined images
Ludwig, Lester F.
5758079
US
6/7/1996
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
Ludwig, Lester F.
5854893
US
6/10/1996
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
Ludwig, Lester F.
5915091
US
6/11/1996
Synchronization in video conferencing
Ludwig, Lester F.
6351762
US
6/7/1996
Method and system for log-in-based video and multimedia calls
Ludwig, Lester F.
6583806
US
4/7/1997
Videoconferencing hardware
Ludwig, Lester F.
6343314
US
4/28/1997
Remote participant hold and disconnect during videoconferencing
Ludwig, Lester F.
6237025
US
12/19/1997
Multimedia collaboration system
Ludwig, Lester F.
6212547
US
5/5/1998
UTP based video and data conferencing
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-2

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

6898620
US
5/5/1998
Multiplexing video and control signals onto UTP
Ludwig, Lester F.
6437818
US
5/5/1998
Video conferencing on existing UTP infrastructure
Ludwig, Lester F.
6426769
US
5/5/1998
High-quality switched analog video communications over unshielded twisted pair
Ludwig, Lester F.
09/565677
US
5/4/2000
Scalable Networked Multimedia System And Applications
Ludwig, Lester F.
7185054
US
11/1/2000
Participant display and selection in video conference calls
Ludwig, Lester F.
6594688
US
06/11/2001
Dedicated echo canceler for a workstation
Ludwig, Lester F.
7054904
US
4/9/2002
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks
Ludwig, Lester F.
6789105
US
4/9/2002
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media
Ludwig, Lester F.
6959322
US
3/4/2003
UTP based video conferencing
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-3

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

10/382554
US
3/4/2003
Teleconferencing employing multiplexing of video and data conferencing signals
J. Chris Lauwers
7206809
US
11/26/2003
Method for real-time communication between plural users
Ludwig, Lester F.
7152093
US
11/26/2003
System for real-time communication between plural users
Ludwig, Lester F.
7421470
US
11/26/2003
Method for real-time communication between plural users
Ludwig, Lester F.
7433921
US
11/26/2003
System for real-time communication between plural users
Ludwig, Lester F.
11/264926
US
11/1/2005
Audio communications using devices with different capabilities
Lester F. Ludwig
11/264936
US
11/1/2005
Log-in based communications plus two data types
Lester F. Ludwig
11/265059
US
11/1/2005
Using login-based addressing to communicate with listed users
Lester F. Ludwig
11/265256
US
11/1/2005
Registration based addressing over multiple networks with digital audio
communication
Lester F. Ludwig




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-4

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

11/265394
US
11/1/2005
Registration based addressing and call handles to establish communication
Lester F. Ludwig
7487210
US
1/12/2007
Method for managing real-time communications
Ludwig, Lester F.
7412482
US
1/12/2007
System for managing real-time communications
Ludwig, Lester F.
7437411
US
1/15/2007
Communication of a selected type over a wide area network
Ludwig, Lester F.
7398296
US
1/16/2007
Networked audio communication over two networks
Ludwig, Lester F.
7444373
US
1/16/2007
Wireless real-time communication
Ludwig, Lester F.
7441001
US
1/18/2007
Real-time wide-area communications between ports
Ludwig, Lester F.
7437412
US
1/19/2007
Real-time communication of a selected type
Ludwig, Lester F.
11/668625
US
1/30/2007
Storing and accessing media files
J. Chris Lauwers
11/669003
US
1/30/2007
Storage and playback of media files
J. Chris Lauwers
11/737723
US
4/19/2007
Storing and accessing media files
Lester F. Ludwig




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-5

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

90/009008
US
02/25/2008
UTP based video and data conferencing
Ludwig, Lester F.
90/009015
US
02/29/2008
Video conferencing on existing UTP infrastructure
Ludwig, Lester F.
90/009016
US
02/29/2008
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
Ludwig, Lester F.
90/009020
US
05/20/2008
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network
Ludwig, Lester F.
90/009021
US
02/29/2008
System for real-time communication between plural users
Ludwig, Lester F.
90/009031
US
03/05/2008
Remote participant hold and disconnect during videoconferencing
Ludwig, Lester F.
CA2173204
CA
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
CA2173209
CA
10/03/1994
Multimedia collaboration system
Ludwig, Lester F.
CA2204442
CA
03/16/1994
Multimedia collaboration system with separate data network and AV network
controlled by information transmitting on the data network
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-6

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

CA2296181
CA
10/03/1994
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available
Ludwig, Lester F.
CA2296182
CA
10/03/1994
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference
Ludwig, Lester F.
CA2296185
CA
10/03/1994
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device
Ludwig, Lester F.
CA2296187
CA
10/03/1994
Synchronization in video conferencing
Ludwig, Lester F.
CA2296189
CA
10/03/1994
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference
Ludwig, Lester F.
CA2297940
CA
03/16/1994
Two monitor videoconferencing hardware
Ludwig, Lester F.
CH690154
CH
09/28/1994
System for holding teleconferences
Ludwig, Lester F.
DE69426456.3
DE
10/03/1994
Videoconference signal switching without decompression
Ludwig, Lester F.
DE69428725.3
DE
03/16/1994
Multimedia teleconferencing system
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-7

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

DE69429684.8
DE
10/03/1994
Synchronization in a multimedia system
Ludwig, Lester F.
DE69430272.4
DE
10/03/1994
Participant location in multimedia collaboration system
Ludwig, Lester F.
DE69431525.7
DE
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
DE69431536.2
DE
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
DE69432803.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
DE69433042.6
DE
10/03/1994
Multimedia mail in teleconferencing system
Ludwig, Lester F.
DE69434762.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
DE69435132.6
DE
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
FR1307038
FR
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
FR1705913
FR
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-8

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

FR0721725
FR
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
FR0721726
FR
10/03/1994
Videoconference signal switching without decompression
Ludwig, Lester F.
FR0899952
FR
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
FR0899953
FR
10/03/1994
Participant location in multimedia collaboration system
Ludwig, Lester F.
FR0899954
FR
10/03/1994
Multimedia mail in teleconferencing system
Ludwig, Lester F.
FR0898424
FR
03/16/1994
Multimedia teleconferencing system
Ludwig, Lester F.
FR0912055
FR
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
FR0912056
FR
10/03/1994
Synchronization in a multimedia system
Ludwig, Lester F.
GB1307038
GB
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
GB1705913
GB
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-9

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

GB2282506
GB
05/27/1994
Teleconferencing system
Ludwig, Lester F.
GB0721725
GB
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
GB0721726
GB
10/03/1994
Videoconference signal switching without decompression
Ludwig, Lester F.
GB2319135
GB
05/27/1994
Teleconferencing system
Ludwig, Lester F.
GB2319136
GB
05/27/1994
Teleconferencing system
Ludwig, Lester F.
GB2319137
GB
05/27/1994
Teleconferencing system
Ludwig, Lester F.
GB2319138
GB
05/27/1994
Teleconferencing system
Ludwig, Lester F.
GB0899952
GB
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
GB0899953
GB
10/03/1994
Participant location in multimedia collaboration system
Ludwig, Lester F.
GB0899954
GB
10/03/1994
Multimedia mail in teleconferencing system
Ludwig, Lester F.
GB0898424
GB
03/16/1994
Multimedia teleconferencing system
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-10

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

GB0912055
GB
03/16/1994
Multimedia collaboration system
Ludwig, Lester F.
GB0912056
GB
10/03/1994
Synchronization in a multimedia system
Ludwig, Lester F.
NL1705913
NL
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
SE1705913
SE
10/03/1994
Call detection and handling in multimedia collaboration system
Ludwig, Lester F.
5751338
US
12/30/1994
Methods and systems for multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
6081291
US
04/16/1997
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
6972786
US
12/23/1999
Multimedia services using central office
Ludwig, Lester F.
11/786802
US
4/11/2007
Multimedia services using central office
Ludwig, Lester F.
11/927459
US
10/29/2007
Interconnecting network locations between premises network and central office
using ethernet on loop plant
Ludwig, Lester F.
90/009079
US
03/14/2008
Multimedia services using central office
Ludwig, Lester F.




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-11

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

CA2208987
CA
10/04/1995
Multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
GB2296620
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
GB0801858
GB
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services
Ludwig, Jr., Lester Frank
GB2308526
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
SG53410
SG
10/04/1995
Multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
6816904
US
5/4/2000
Networked video multimedia storage server environment
Ludwig, Lester
10/931651
US
8/31/2004
Scalable networked multimedia system and applications
Ludwig, Lester
CA2308147
CA
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
DE69837887.3
DE
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-12

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

DE69840427.0
DE
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
FR1814290
FR
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
FR1029273
FR
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
GB1814290
GB
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
GB1029273
GB
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
IE1814290
IE
11/04/1998
Scalable networked multimedia system and applications
Ludwig, Lester
11/246867
US
10/7/2005
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
J. Chris Lauwers
11/814671
US
1/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
J. Chris Lauwers




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-13

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

EP06718435.8
EP
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
J. Chris Lauwers
KR10-2007-7019362
KR
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
J. Chris Lauwers
SG200705449-7
SG
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications
J. Chris Lauwers
EP00942737.8
EP
6/9/2000
System And Method For Browser-Based Multimedia Collaboration Reporting
Burnett, Gerald
10/018,441
US
12/11/01
System and method for browser-based multimedia collaboration reporting
Burnett, Gerald
11625330
US
01/21/2007
Storing and Accessing Media Files
12/198,085
US
08/25/2008
Network communications bandwidth manager
Lauwers, J.
12/572,226
US
10/01/2009
System and method for achieving interoperability between endpoints operating
under different protocols
Vorha, Sumeet
2,318,395
(claims 1-25 only)*
CA
07/29/1999
Multifunction video communications service device
L. Ludwig




[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
A-1-14

--------------------------------------------------------------------------------

 

Notes:
 
 
*
Granted Patent CA 2,318,395 is included in this Attachment A-1 only to the scope
of issued claims 1-25, which are not related to image capture,  image formation,
and associated image processing and associated image sensor, image
display,  hardware, algorithms, and software technologies.






[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 
 
A-1-15

--------------------------------------------------------------------------------

 



 
Attachment A-2
 
Excluded Patent Applications


Appl. No.
Country
File Date
Title of Patent
First Inventor
12/419,229
US
04/06/2009
Multifunction communication service device
Ludwig, L.
2,318,395
(claims 26-49 only)*
CA
07/29/1999
Multifunction video communications service device
Ludwig, L.
1,064,786**
EP
01/27/1999
Multifunction communication service device
Ludwig, L.
12/471,275
US
05/22/2009
Image formation for large photosensor array surfaces
Ludwig, L.

 
Notes:
 
 
*
Granted Patent CA 2,318,395 is included on this Attachment A-2 only with respect
to issued claims 26-49 which only pertain to image capture,  image formation,
and associated image processing and associated image sensor, image
display,  hardware, algorithms, and software technologies.

 
 
**
Pending application EP 1,064,786 only contains claims related to image formation
or image capture.  No claims are on file nor will be filed on  material not
related to image capture,  image formation, and associated image processing and
associated image sensor, image display,  hardware, algorithms, and software
technologies.

 





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 
 
A-2-1

--------------------------------------------------------------------------------

 



 
Attachment B
 
Press Release
 
Avistar Communications Corporation, Inc. announced today that it had concluded a
world wide non-exclusive patent license agreement with Skype.  The agreement
grants rights for Skype products and services under Avistar's patent
portfolio.  An undisclosed payment was made to Avistar.





[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 
 
B-1

--------------------------------------------------------------------------------

 



 
Attachment C
 
Existing AVISTAR Products
 
Avistar C3 Desktop™
 
Definition: The Avistar C3 Desktop™ software bundle is a PC based solution
designed to provide a business class, commercial grade, bandwidth managed
turnkey client / server visual communications experience with robust system
central features.  The application resides on a client's PCs and includes
Avistar centralized server configuration, management and reporting
software.  The Avistar C3 Desktop™ software bundle is generally licensed on a
per seat/device basis.  The Avistar C3 Desktop™ software is seamlessly
integrated with the following Avistar C3™ solutions:
 
·  
Avistar C3 Conference™

 
·  
Avistar C3 Tunnel Server™

 
Avistar C3 Conference™
 
Definition: The Avistar C3 Conference™ solution is an all software multiparty
control unit (MCU) designed to deliver scalable, reliable and economical
multiparty conferencing.  The Avistar C3 Conference™ solution is built to
operate as an integrated part of the Avistar C3 Desktop™ software or may be
licensed on a standalone basis for use with other applications.
 
Avistar C3 Tunnel Server™
 
Definition: The Avistar C3 Tunnel Server™ solution is Avistar's firewall
traversal software designed to support videoconferencing over firewalls and
networks.  The Avistar C3 Tunnel Server™ solution is designed to operate as an
integrated part of the Avistar C3 Desktop™ software or may be licensed on a
standalone basis for use with other applications.
 
Avistar C3 Connect™
 
Definition: The Avistar C3 Connect™ solution is Avistar's all software SIP-H.323
interoperability gateway.  The Avistar C3 Connect™ solution is designed to
operate as an integrated part of the Avistar C3 Desktop™ software or may be
licensed on a standalone basis for use with other applications.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 
C-1

--------------------------------------------------------------------------------


Avistar C3 Command™
 
Definition: The Avistar C3 Command™ solution is Avistar's all software dynamic
bandwidth management solution.  The Avistar C3 Command™ solution is designed to
operate as an integrated part of the Avistar C3 Desktop™ software or may be
licensed on a standalone basis for use with other applications.  Avistar C3
Command™ can be deployed as a bandwidth manager for a single UC platform, but it
can also be deployed as a meta-communications manager providing umbrella
bandwidth management functionality for multiple UC technologies.
 
Avistar C3 Media Engine™
 
Definition: The Avistar C3 Media Engine™ solution is Avistar's all software
visual communications plug in.  The Avistar C3 Media Engine™ solution is
designed to enable rich and robust visual communications to any desktop
solution.
 
Avistar C3 Communicator™ - Standalone Edition (formerly known as Avistar C3
Standalone Edition)
 
Definition: The Avistar C3 Communicator™ - Standalone Edition is Avistar's next
generation desktop visual communication software application.  The Avistar C3
Communicator™ solution can be used as a stand-alone desktop or integrated as
part of a complete communications offering.
 
Avistar C3 Unified™ - Microsoft OCS Edition
 
Definition: Avistar C3 Unified™ - Microsoft OCS Edition is Avistar's next
generation desktop visual communication application for the Microsoft OCS
platform.  The Avistar C3 Unified™ - Microsoft OCS Edition is designed as an
integrated client plug in for Microsoft OCS.  The Avistar C3 Unified™ -
Microsoft OCS Edition solution can be used in conjunction with certain other
separately licensed Avistar C3™ solutions.
 
Avistar C3 Integrator™ - Citrix Edition
 
Definition: Avistar C3 Integrator™ - Citrix Edition is Avistar's integration
solution that enables the Avistar C3™ platform to operate in a Citrix ICA
protocol and thin client environment.  Avistar C3 Integrator™ – Citrix Edition
is initially available with the Avistar C3 Unified™ - Microsoft OCS Edition.
 
Avistar C3 Integrator™ - HP Edition
 
Definition: Avistar C3 Integrator™ - HP Edition is Avistar's integration
solution that enables the Avistar C3™ platform to operate in an HP RGS protocol
and thin client environment.  Avistar C3 Integrator™ – HP Edition is initially
available with the Avistar C3 Unified™ - Microsoft OCS Edition.



[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.


 
 
C-2

--------------------------------------------------------------------------------

 
